 

IN THE UNITED STATES DISTRICT COURT Aus - 7 2019
FOR THE DISTRICT OF MONTANA

Clerk, US District Court

GREAT FALLS DIVISION District a Montana
illings
DAN DORAN and JULIE DORAN,
CV 4:18-cv-136-GF-SPW
Plaintiffs,
vs. ORDER GRANTING RYAN
BALL’S MOTION FOR
WILLY SMITH; RYAN BALL; and SUMMARY JUDGMENT
DOES 1-10,
Defendants.

 

 

Before the Court is Defendant Ryan Ball’s motion for summary judgment
(Doc. 41) on the claims Plaintiffs Dan and Julie Doran brought against him in their
Amended Complaint (Doc. 17). The Court holds Ball is entitled to absolute
prosecutorial immunity, grants his motion for summary judgment, and enters
judgment in his favor. Because the Court finds the issue of absolute prosecutorial
immunity dispositive, it does not address the remaining issues Ball raises in his
motion.

I. Background

In September 2015, Loretta Day passed away and left her home in Great

Falls, Montana, to her son, Dan Doran, and her two other children. (Doc. 50-8 at

7-9.) After a January 2016 fire destroyed the home, a City of Great Falls Police
1
Department investigation produced information that led Ryan Ball, a Deputy
Cascade County Attorney, to file charges against Dan Doran for arson and theft.
(Doc. 50 at J 13.)

Based on the official police reports, Ball filed an affidavit in support of the
information and charges with the District Court. (Doc. 42-2.) In the affidavit, Ball
alleged the family had difficulty selling the house after Loretta’s death. (Doc. 42-2
at 4.) He outlined the investigation the Great Falls police and fire departments
conducted and the suspicious circumstances they uncovered surrounding the fire.
(Doc. 42-2 at 4-5.) He stated that the morning of the fire, the police department
received a phone call from an individual stating Dan set the fire and had set fires in
the past when he needed money. Ball stated officers found the individual’s
information reliable because they confirmed Dan had been linked to other fire
investigations in Great Falls. Jd. Ball described an interview officers had with
Dan where he claimed to have stayed in Helena the night of the fire, but cell phone
tower data placed him much closer to Great Falls. Ball also stated detectives
reviewed video surveillance footage from a local business that showed a
dark-colored truck consistent with Dan’s vehicle driving in Great Falls the night of
the fire. Jd. Based on this information, Ball moved the court for leave to file an
information charging Dan with arson and theft (the theft stemming from alleged

insurance fraud). (Doc. 42-2 at 5.)
The District Court found probable cause existed to grant Ball leave to file
the information and issued a warrant for Dan’s arrest. (Doc. 50 at ff 16-17.) Dan
filed a motion to dismiss for lack of probable cause, and the court granted his
motion with respect to the theft charge but denied it with respect to the arson
charge. (Doc. 50 at | 28.) The case proceeded to trial on the remaining arson
charge, and a jury ultimately found Dan not guilty. (Doc. 50 at {J 35-36.)

Dan and Julie Doran subsequently advanced several claims against Ball for
negligence, malicious prosecution, intentional and negligent infliction of emotional
distress, false imprisonment, and violations of Dan’s rights under the United States
and Montana constitutions.! (Doc. 17 at § 100-67.) They invoked this Court’s
federal question jurisdiction for their federal claims under 28 U.S.C. § 1343, 42
U.S.C. §§ 1983, 1988, and they invoked supplemental jurisdiction for their state
claims under 28 U.S.C. § 1367. Ball filed a motion for summary judgment on all
counts.

II. Legal Standard

A party is entitled to summary judgment if it can demonstrate “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). In making that determination, the Court

 

' The Dorans also advanced claims against other defendants for assault and battery and
defamation that they do not bring against Ball (Doc. 17 at 4] 147-48, 159-60).

3
views the evidence “in the light most favorable to the opposing party.” Tolan v.
Cotton, 572 U.S. 650, 657 (2014) (quoting Adickes v. S. H. Kress & Co., 398 US.
144, 157 (1970)). A party asserting a fact is genuinely disputed generally must
support the assertion by citing to the record. Fed. R. Civ. P. 56(c)(1).

III. Discussion

Ball contends the Dorans’ allegations against him all stem from actions he
took within the scope of his prosecutorial duties, and therefore, the doctrine of
absolute prosecutorial immunity shields him from the Dorans’ claims. The Dorans
counter Ball’s actions fall outside the scope of prosecutorial duties.

The Supreme Court has long held prosecutors are entitled to absolute
immunity from liability for actions “intimately associated with the judicial phase of
the criminal process. Van de Kamp v. Goldstein, 555 U.S. 335, 343 (2009)
(quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)). “[A] state prosecuting
attorney who acted within the scope of his duties in initiating and pursuing a
criminal prosecution” is not amenable to suit under 42 U.S.C. § 1983. Imbler, 424
U.S. at 410. Nevertheless, “the actions of a prosecutor are not absolutely immune
merely because they are performed by a prosecutor.” Buckley v. Fitzsimmons, 509
U.S. 259, 273 (1993). Absolute prosecutorial immunity stems from “the interest in
protecting the proper functioning of the office, rather than the interest in protecting

its occupant... .” Kalina v. Fletcher, 522 U.S. 118, 125 (1997). Accordingly,

4
“the touchstone is ‘the nature of the function performed, not the identity of the
actor who performed it.’” Torres v. Goddard, 793 F.3d 1046, 1051 (9th Cir. 2015)
(quoting Kalina, 522 U.S. at 127).

Absolute immunity applies when a prosecutor performs traditional functions
of an advocate such as preparing to initiate judicial proceedings or appearing in
court to present evidence in support of an application for a search warrant. Kalina,
522 U.S. at 125—26 (citing Buckley, 509 U.S. at 273; Burns v. Reed, 500 U.S. 478
(1991)). The traditional functions of an advocate also include “the professional
evaluation of the evidence assembled by the police and appropriate preparation for
its presentation at trial or before a grand jury after a decision to seek an indictment
has been made.” Buckley, 509 U.S. at 273. However, the rule is not without its
exceptions—absolute prosecutorial immunity does not apply when a prosecutor
gives advice to police during a criminal investigation, see Burns, 500 U.S. at 496,
when a prosecutor makes statements to the press, see Buckley, 509 U.S. at 277, or
when a prosecutor acts as a complaining witness in support of a warrant
application, see Kalina, 522 U.S. at 131.

In Kalina, a Washington state prosecutor commenced a criminal proceeding
against a defendant by filing three documents: an information charging the
defendant, a motion for an arrest warrant, and a third document—a “Certification

for Determination of Probable Cause”—summarizing the evidence supporting the
charge. In the certification, the prosecutor personally vouched for the truth of the
facts set forth under penalty of perjury. /d. at 120-21. The certification, however,
contained two inaccurate factual statements. Washington eventually dropped the
charges against the defendant, and the defendant brought a claim against the
prosecutor under § 1983. /d. at 121-22.

After reviewing the case, the Supreme Court held that because the
prosecutor personally attested to the truth of the facts contained in the certification,
she was no longer acting as an advocate, but as a complaining witness. Jd. at 130-
31. And as a complaining witness, she was no longer entitled to absolute
prosecutorial immunity. Jd. at 131. The Court was careful to distinguish how
several of the prosecutor’s actions—“her drafting of the certification, her
determination that the evidence was sufficiently strong to justify a probable-cause
finding, her decision to file charges,” “her presentation of the information and the
motion to the court,” and even “the selection of the particular facts to include in the
certification to provide the evidentiary support for the finding of probable cause”—
were all functions of the advocate. /d. at 130. Even so, the Court explained, the
advocate’s judgment “could not affect the truth or falsity of the factual statements
themselves. Testifying about facts is the function of the witness, not of the

lawyer.” Id.
This Court later used Kalina to distinguish the roles of complaining witness
and advocate in Fratzke v. Sanders County, 2015 WL 4964200 (D. Mont. Aug. 19,
2015), aff'd sub nom. Fratzke v. Mont. Fish, Wildlife, and Parks, 716 Fed. Appx.
687 (9th Cir. 2018) (unpublished). There, the Court concluded a prosecutor’s
motion for leave to file an information against the defendants did not contain the
sort of personal vouching like the certification in Kalina. In the prosecutor’s
motion, she stated “based on information and belief,” the “investigative
information developed and provided to her . .. demonstrates probable cause to
believe that [the Fratzkes] committed the offenses charged.” Jd. at *5. The Court
noted the prosecutor did not offer the probable cause evidence based on personal
knowledge. Instead, she based her belief that probable cause existed upon
information that others provided to her. Id. Therefore, the Court held the
prosecutor was entitled to absolute prosecutorial immunity for filing the motion.
Td.

Ball’s actions here are nearly identical to the prosecutor’s in Fratzke and
clearly fall outside the scope of Kalina. Before detailing the factual background of
the arson and theft allegations in his affidavit and motion for leave to file an
information, Ball stated, “Based on the official reports of Great Falls Police
Department, the undersigned deposes and says as follows ....” While Ball

“depos[ed]” the factual statements in his motion for leave, he wrote he was basing
the factual statements on the official reports of the Great Falls Police Department.
Moreover, at no point did Ball personally vouch for the truth of the facts set forth
in the motion under penalty of perjury. See Kalina, 522 U.S. at 121. Instead, each
of Ball’s actions involved the exercise of the professional judgment of an advocate:
Ball drafted the affidavit and motion for leave to file the information, determined
the evidence against Dan Doran was strong enough to justify a probable-cause
finding, decided to file charges, presented the information and the motion to the
court, and selected the particular facts from the police reports to include in the
affidavit and motion to provide the evidentiary support for finding probable cause.
See Kalina, 522 U.S. at 130-31. Accordingly, even taking the Dorans’ allegations
as true, Ball is entitled to absolute prosecutorial immunity from the Dorans’ federal
claims stemming from statements Ball made in the affidavit.

The Dorans also allege Ball directed a detective to arrest Dan in violation of
Dan’s rights. Even taken as true, seeking an arrest warrant is an act intimately
associated with the judicial phase of the criminal process and is also protected by
prosecutorial immunity. See Kalina, 522 U.S. at 129; see also Orbono v. Koch, 30
F. Supp. 2d 840 (E.D. Pa. 1998) (“Arresting a suspect is a necessary step in the
initiation of a criminal prosecution. As a result, it can hardly be separated from the
core functions of a prosecutor.”). It would be illogical to grant a prosecutor

absolute immunity when seeking an arrest warrant but divest him of immunity
when he informs officers of the warrant’s existence and requests that they carry it
out. Ball enjoys prosecutorial immunity for actions he took in seeking to have
officers effectuate Dan’s arrest warrant.

Absolute prosecutorial immunity likewise shields Ball from the Dorans’
state law claims. When exercising supplemental jurisdiction over state law claims,
this Court applies state substantive law to the same extent as if it were exercising
diversity jurisdiction. Hubbard v. Sheffield, 2013 U.S. Dist. LEXIS 109728, at *20
(D. Mont. Aug. 5, 2013) (citing Bass v. First Pacific Networks, Inc., 219 F.3d
1052, 1055 n.2 (9th Cir. 2000)). In Montana, protections afforded by the common
law doctrine of prosecutorial immunity under federal and state law are coextensive.
See Renenger v. State, 426 P.3d 559, 564-67 (Mont. 2018); Rosenthal v. Cty. of
Madison, 170 P.3d 493, 499-500 (Mont. 2007).

Ball is entitled to absolute immunity for actions within the scope of his
prosecutorial duties. The Dorans’ state law claims against Ball for negligence,
malicious prosecution, intentional and negligent infliction of emotional distress,
false imprisonment, and for violating Dan’s due process rights under the Montana
Constitution all arise from actions Ball took within the scope of his prosecutorial
duties. Those actions include his decision to file the affidavit and motion for leave

to file an information, along with the statements he made therein. They also
include actions he took to have officers effectuate Dan’s arrest warrant. Therefore,
Ball is absolutely immune from these claims.
IV. Conclusion and Order
Ball is entitled to prosecutorial immunity from the Dorans’ federal and state
law claims relating to actions he took within the scope of his prosecutorial duties,
which include the factual statements he made in his affidavit and motion for leave
to file the information, along with actions he took to have officers effectuate Dan’s
arrest warrant. Accordingly:
IT IS HEREBY ORDERED:
1. Defendant Ball’s Motion for Summary Judgment (Doc. 41) is
GRANTED.
2. All Counts in Plaintiffs Dorans’ Amended Complaint (Doc. 17) against
Defendant Ball are DISMISSED.
3. The Clerk of Court is directed to enter judgment in favor of Defendant
Ball.

DATED this_& 7 day of August, 2019.

SUSAN P. WATTERS
United States District Judge

10
